Citation Nr: 0808155	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-07 165	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 
17, 2004, for the grant of service connection for Diabetes 
Mellitus, Type II, (DM).  

2.  Entitlement to service connection for visual problems, to 
include as secondary to DM.  

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to DM.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In addition to denying service connection for visual problems 
and a skin condition, the RO also granted service connection 
for DM and assigned a 20 percent disability evaluation, with 
an effective date of November 17, 2004.  

In a September 2005 statement the veteran appeared to raise 
the issue of entitlement to service connection for 
hypertension.  In his substantive appeal the veteran made 
contentions that can be construed as raising a claim for 
service connection for sexual dysfunction.  These issues have 
not been adjudicated and are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for vision 
problems and a skin condition are remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Regulations were amended to allow service connection for 
DM on a presumptive basis effective July 9, 2001.

2.  The veteran filed his initial claim for service 
connection for DM on November 17, 2004.

3.  There is no evidence of DM on or prior to July 9, 2001.  

4.  Service connection for DM was granted on the basis of a 
liberalizing regulation that recognized DM as a disease for 
which presumptive service connection could be granted on the 
basis of herbicide exposure.


CONCLUSION OF LAW

The criteria for the award of an effective date for the grant 
of service connection for DM prior to November 17, 2004, have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and 
Federal Circuit Local Rule 32.1. (CTAF Rule 32.1)).

Notwithstanding, the Board notes that the veteran was 
provided a VCAA notice letter on the effective date appeal in 
September 2005.

As discussed below, the outcome of this appeal turns on when 
the veteran submitted his claim, and whether he was entitled 
to service connection at the time of a liberalizing change in 
law on May 8, 2001.  

The veteran has reported no treatment for his disability 
prior to February 1, 2002; and has reported no evidence that 
would show the disability existed prior to that date.  Hence 
there is no development that would be reasonably likely to 
assist the veteran in substantiating the claim.


Effective Dates - Service Connection

The veteran seeks an effective date earlier than the 
currently assigned November 17, 2004, for service connection 
for DM.  He contends that the date of service connection for 
DM should be the date he developed the condition.

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. 
§ 3.151(a) (2007).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Effective Dates - Liberalizing Legislation

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2007).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  
38 C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2006); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

Effective Dates - Nehmer Class Members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. 
§ 3.381(b).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  [It is noted 
that the effective date for the 
regulation which added diabetes mellitus 
as a disease presumptively due to in-
service exposure to herbicides is May 8, 
2001.  See Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. 
Cir. 2002)].

A claim will be considered a claim for 
compensation for a particular covered 
herbicide disease if:

(i)  The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or (ii) VA issued a decision 
on the claim, between May 3, 1989, and 
the effective date of the statute or 
regulation establishing a presumption of 
service connection for the covered 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.

(3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.

(4) If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with 
§§ 3.114 and 3.400.
38 C.F.R. § 3.816(c) (2007).


Factual background

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam era.  He was 
discharged from active duty in February 1970.

In November 2004, the veteran submitted an Application for 
Compensation and/or Pension (VA Form 21-526) claiming service 
connection for DM.  The application was date-stamped as being 
received on November 17, 2004.  This was his initial claim 
for benefits.

In the application, the veteran reported that he had first 
received treatment for DM on February 1, 2002.  He indicated 
that it was unknown when this disability had begun.

Along with the application, the veteran submitted a letter 
from his private physician, J. Smith, M.D., dated September 
27, 2004.  Dr. Smith reported that the veteran had been under 
his treatment for DM since February 2002.  

In a May 2005 rating determination, the RO granted service 
connection for DM effective November 17, 2004, because that 
was the date of receipt of the veteran's service connection 
claim.

At his November 2005 VA examination, the veteran reported 
that he was unsure whether DM had its onset in 2001 or 2002.  



Analysis

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" within the meaning of 38 C.F.R. § 
3.816(b)(2).  However, a review of the record indicates that 
VA has never denied a claim of service connection for DM from 
the veteran, including between September 25, 1985 and May 3, 
1989.  He does not contend otherwise. Thus, an earlier 
effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(1). 

Likewise, the veteran did not submit a claim for DM between 
May 3, 1989 and May 8, 2001, the effective date for the 
regulation which added DM as a disease presumptively due to 
in-service exposure to herbicides.  See Liesegang, supra.  He 
does not contend otherwise.  Thus, an earlier effective date 
is not warranted under 38 C.F.R. § 3.816(c)(2).

Finally, the veteran did not submit a claim of service 
connection for DM within one year of his separation from 
service in August 1981.  Again, he does not contend 
otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is inapplicable.

Because these requirements have not been met, 38 C.F.R. 
§ 3.816 provides that the effective date of the award of 
service connection for DM must be determined in accordance 
with §§ 3.114 and 3.400.  Therefore, the veteran's argument 
that the effective date of service connection for his DM 
should be the date of diagnosis is without legal merit.

The provisions of 38 C.F.R. § 3.114 pertain to effective 
dates based on liberalizing legislation.  Here, the effective 
date of the regulation which added DM as a disease 
presumptively due to in-service exposure to herbicides is 
July 9, 2001.  66 Fed. Reg. 23,166 (May 8, 2001).  The 
veteran, however, did not file his initial claim for service 
connection for DM until November 17, 2004, more than one year 
after the effective date of the liberalizing law.  He does 
not contend otherwise.  

There is no contention or evidence that the veteran had DM to 
a degree of 10 percent on the effective date of the 
liberalizing regulation.

The veteran has reported uncertainty as to when DM began, but 
has reported no symptoms or treatment prior to February 1, 
2002.  Although, he at one point expressed confusion as to 
whether DM began in 2001 or 2002, he is a lay person lacking 
the necessary medical expertise to diagnose DM.  See Barr v. 
Nicholson, 21 Vet App 303 (2007).  He did not report 
symptomatology that could be associated with DM prior to 
February 2002.  There is no other evidence of DM prior to 
that date.  The evidence is therefore; against a finding that 
he met the requirements for service connection continuously 
from the effective date of the liberalizing regulation.  
Hence an earlier effective date cannot be granted on the 
basis of 38 C.F.R. § 3.114.

There is no other basis to grant an earlier effective date 
for service connection for DM.  Accordingly, the appeal must 
be denied.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114.


ORDER

An effective date prior to November 17, 2004, for the grant 
of service connection for DM is denied.  


REMAND

With regard to the issues of service connection for visual 
problems and a skin disorder, the Board notes that the 
veteran, in a September 2005 letter, indicated that he 
received treatment at the Salisbury. North Carolina, VA 
facility and from a private care provider other than the 
aforementioned Dr. Smith.  The veteran has not authorized VA 
to obtain any private treatment records.  It does not appear 
however, that any attempts have been made to obtain the 
records of VA treatment.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The veteran maintains that he currently has visual and skin 
problems either as a result of exposure to herbicides while 
in Vietnam or as a result of his service-connected DM.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). 

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  The veteran was found to have visual problems at the 
time of his last VA examination as well as dry skin.  The 
examiner did not render an opinion as to the etiology of any 
skin disorder or visual problems.  Based upon the above, a VA 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment for visual or skin 
disorders from the Salisbury, North 
Carolina, VAMC and associate them with 
the claims folder.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current visual/eye 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current eye/visual disorder is 
related to the veteran's period of active 
service?  If not, is it at least as 
likely as not that any current eye/visual 
disorder was caused or aggravated by the 
service-connected DM.  The examiner 
should provide a rationale for the 
opinions.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current skin 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should offer the following 
opinions: Is it at least as likely as not 
(50 percent probability or greater) that 
any skin disorder is related to the 
veteran's period of active service?  If 
not is it at least as likely as not that 
any current skin disorder was caused or 
aggravated by the service-connected DM.  
The examiner should provide a rationale 
for the opinions.

4.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


